           Case 1:19-cr-00659-AT Document 23 Filed 05/06/20 Page 1 of 1

                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: _________________
                                                                   DATE FILED: 5/6/2020

               -against-
                                                                             19 Cr. 659 (AT)

RUVIM KRUPKIN,                                                                  ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that trial is ADJOURNED from May 26, 2020 to November 16,
2020. The change of plea hearing scheduled for May 11, 2020 is ADJOURNED to June 25,
2020, at 2:00 p.m.

        It is further ORDERED that the time until June 25, 2020 is excluded under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A) because the ends of justice served by excluding such time
outweigh the interests of the public and Defendant in a speedy trial in that this will allow time for
the parties to finalize a pretrial disposition.

       SO ORDERED.

Dated: May 6, 2020
       New York, New York
